Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 1 of 27 Page ID #:1




 1 CARTER LAW FIRM, APC
   COREY CARTER (SBN 269611)
 2 Email: corey@themainstreetattorney.com
 3 27240 Turnberry Lane, Suite 200
   Valencia, CA 91355
 4 Tel: (323) 825 – 5529 Fax: (323) 450 - 2222
 5
   CBS LAW
 6 Christopher J. Bou Saeed (SBN 295774)
 7 Email: chris@thecbslaw.com
   633 W 5th Street, 26th Floor
 8 Los Angeles, CA 90071
 9 Tel: (213) 605-5838
   Attorneys for Plaintiffs
10
11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13 ESTHER S. RHA individually, SEONG K.          No. 8:20-cv-01885
14 RHA AND EUL Y. RHA, individually andCOMPLAINT FOR DAMAGES AND
   as successors-in-interest of CHONG TOK
15 RHA, deceased,                      JURY TRIAL DEMAND
                                       1. Violation of Civil Rights – Excessive
16              Plaintiffs,               Force Under Color of Law and Denial
                                          of Medical Care, 42 U.S.C. § 1983
17              vs.                    2. Deprivation of Life Without Due
18                                        Process – 42 U.S.C. § 1983
     ORANGE COUNTY, public entity,     3. Municipal Liability –Unlawful
     ORANGE COUNTY SHERIFF’S              Custom, Policy, Practice, Training
19   DEPARTMENT, public entity, DEPUTY    and Supervision – 42 U.S.C. § 1983
20   JUSTIN R. RAMIREZ, DEPUTY LAURIE 4. Wrongful Death – Civ. Proc. Code §
     B. SCHWARTZ, and DOES 1-8            377.60
21                                     5. Battery
                Defendants.
22                                     6. Negligence
                                       7. Violation of Bane Act (Cal. Civ.
23                                        Code § 52.1)
                                       8. Unreasonable Search and Seizure –
24                                        Search, Detention, False Arrest, and
25                                        Excessive Force (42 U.S.C. § 1983)
                                       9. False Imprisonment
26                                     10.Negligent Infliction of Emotional
                                          Distress
27
28
                            COMPLAINT AND JURY TRIAL DEMAND
                                          -1-
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 2 of 27 Page ID #:2




 1                             COMPLAINT FOR DAMAGES
 2         COME NOW, Plaintiffs ESTHER S. RHA individually, SEONG K. RHA
 3 AND EUL Y. RHA, individually and as successors-in-interest of CHONG TOK
 4 RHA, deceased, for their Complaint against Orange County, Orange County
 5 Sheriff’s Department, Deputy Justin R. Ramirez, Deputy Laurie B. Schwartz, and
 6 DOES 1-8, inclusive, and allege as follows:
 7
 8                              JURISDICTION AND VENUE
 9         1.     This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and
10 1343(a)(3)-(4) because Plaintiff asserts claims arising under the laws of the United
11 States including 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendment of the
12 United States Constitution.
13         2.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because
14 Defendants reside in this district and all incidents, events, and occurrences giving
15 rise to this action occurred in this district.
16
17                                     INTRODUCTION
18         3.     This civil rights and state tort action seeks compensatory and punitive
19 damages from Defendants for violating various rights under the United States
20 Constitution in connection with the death of Chong Tok Rha (“Richard”).
21
22                                          PARTIES
23         4.     At all relevant times, Plaintiffs Esther S. Rha (“Esther”), Seong K. Rha
24 (“Mr. Rha”), Eul Y. Rha (“Ms. Rha”) (collectively “Plaintiffs”), were individuals
25 residing in Orange County.
26         5.     Mr. Rha and Ms. Rha are successors in interest to Richard.
27         6.     Plaintiffs currently reside in Orange County, California.
28
                                COMPLAINT AND JURY TRIAL DEMAND
                                              -2-
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 3 of 27 Page ID #:3




 1        7.    At all relevant times, Defendant “ORANGE COUNTY” (“COUNTY”)
 2 is and was a duly organized public entity, form unknown, existing under the laws of
 3 the State of California. COUNTY is a chartered subdivision of the State of
 4 California with the capacity to be sued. COUNTY is responsible for the actions,
 5 omissions, policies, procedures, practices, and customs of its various agents and
 6 agencies, including the Orange County Sheriff’s Department (“Sheriff’s
 7 Department”) and its agents and employees.
 8        8.    At all relevant times, Defendant COUNTY was responsible for
 9 assuring that the actions, omissions, policies, procedures, practices, and customs of
10 the Sheriff’s Department and its employees and agents complied with the laws of
11 the United States and of the State of California. At all relevant times, COUNTY was
12 the employer of Defendants DOES 1-8.
13        9.    Defendant Deputy Justin R. Ramirez (“Ramirez”) is a Deputy for the
14 Orange County Sheriff’s Department and was acting under color of state law in the
15 course and scope of his employment when he violated the rights of Richard and
16 Plaintiffs and was acting with the complete authority and ratification of their
17 principal, Defendant COUNTY.
18        10.   Defendant Deputy Laurie B. Schwartz (“Schwartz”) is a Deputy for the
19 Orange County Sheriff’s Department and was acting under color of state law in the
20 course and scope of her employment when she violated the rights of Richard and
21 Plaintiffs and was acting with the complete authority and ratification of their
22 principal, Defendant COUNTY.
23        11.   Defendants DOES 1-4 were at all relevant times herein employees and
24 deputies for the COUNTY. At the time of the incident, DOES 1-4 were acting under
25 color of state law within the course and scope of their duties as deputies for the
26 COUNTY. DOES 1-4 were acting with the complete authority and ratification of
27 their principal, Defendant COUNTY. Ramirez, Schwartz, and DOES 1-4 are
28
                             COMPLAINT AND JURY TRIAL DEMAND
                                           -3-
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 4 of 27 Page ID #:4




 1 collectively referred to herein as “DEPUTY DEFENDANTS”.
 2         12.   Defendants DOES 5-8 are supervisory deputies and/or policy makers
 3 for the COUNTY who were acting under color of state law within the course and
 4 scope of their duties. DOES 5-8 were acting with the complete authority and
 5 ratification of their principal, Defendant COUNTY.
 6         13.   Defendants Ramirez, Schwartz, and DOES 1-8 are sued in their
 7 individual capacities.
 8         14.   The true names and capacities of DOES 1-8 are unknown to Plaintiffs,
 9 who otherwise sues these Defendants by such fictitious names. Plaintiffs will seek
10 leave to amend this Complaint to show the true names and capacities of these
11 Defendants when they have been ascertained. Each of the fictitiously named
12 Defendants is responsible in some manner for the conduct or liabilities alleged
13 herein.
14         15.   This is an action for damages and such other and further relief as may
15 be consistent with state and federal law, to redress violations of the Plaintiffs’ rights
16 protected by the United States Constitution, by persons acting under color of state
17 law.
18         16.   At all times mentioned herein, each and every separate Defendant was
19 the agent of each and every other Defendant and had the legal duty to oversee and
20 supervise the hiring, conduct, and employment of each and every Defendant.
21         17.   All of the acts complained of herein by Plaintiffs against Defendants
22 were done and performed by said Defendants by and through their authorized
23 agents, servants, and/or employees, all of whom at all relevant times herein were
24 acting within the course, purpose, and scope of said agency, service, and/or
25 employment capacity. Moreover, Defendants and their agents ratified all of the acts
26 complained of herein.
27         18.   On or about October 16, 2019, Plaintiff’s timely served a
28
                               COMPLAINT AND JURY TRIAL DEMAND
                                             -4-
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 5 of 27 Page ID #:5




 1 comprehensive claim for damages with the COUNTY pursuant to applicable
 2 sections of the California Government Code including §910.4. On March 31, 2020,
 3 the County rejected these claims.
 4
 5                                           FACTS
 6                                  The Physical Altercation
 7        19.      Plaintiffs repeats and re-alleges each and every allegation in paragraphs
 8 1 through 18 of this Complaint with the same force and effect as if fully set forth
 9 herein.
10        20.      On July 15, 2019, Ms. Rha got home in the early afternoon after work.
11        21.      Richard was naked in the house and Ms. Rha told him to put his clothes
12 on, but he didn’t do it.
13        22.      Mr. Rha arrived home around 7:30 PM and at that time Richard had his
14 boxers on.
15        23.      Mr. Rha called Esther a little after 8PM.
16        24.      At or around 8:30 PM Esther called the Orange County Sheriff’s
17 Department and told them Richard was being aggressive, on something, and naked
18 in the house.
19        25.      Esther was driving to her parents’ home when she made the call.
20        26.      When Deputies Ramirez and Schwartz arrived around 9:20 PM, they
21 asked Ms. Rha and Mr. Rha to step outside the house.
22        27.      Deputy Ramirez had responded to Mr. Rha and Ms. Rha’s residence
23 before.
24        28.      Mr. Rha and Ms. Rha asked the deputies to wait until Esther arrived
25 because Mr. and Ms. Rha were not proficient in English and wished for Esther to
26 speak with the Deputies.
27        29.      After just a few minutes, Esther arrived at the house.
28
                                COMPLAINT AND JURY TRIAL DEMAND
                                              -5-
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 6 of 27 Page ID #:6




 1        30.    Esther told Deputy Ramirez and Deputy Schwartz that she thought
 2 Richard might be on something and that he was schizophrenic.
 3        31.    She gave Deputy Ramirez a copy of a restraining order Mr. Rha and
 4 Ms. Rha had obtained in court on July 11, 2019 but had not yet been served on
 5 Richard.
 6        32.    Deputy Ramirez asked the family to wait inside of Mr. and Ms. Rha’s
 7 car which was parked in the driveway.
 8        33.    The deputies asked if the family had any weapons in the house.
 9        34.    Esther said no, other than kitchen knives in the kitchen.
10        35.    Deputy Ramirez and Deputy Schwartz then went into the house.
11        36.    On information and belief, prior to initiating physical contact with
12 Richard, Deputy Ramirez never saw Richard holding a weapon.
13        37.    On information and belief, prior to initiating physical contact with
14 Richard, Deputy Schwartz never saw Richard holding a weapon.
15        38.    Despite their belief as well as their awareness that their deputies had
16 daily encounters with the mentally ill population in its city, the defendants failed to
17 obtain, provide, and utilize resources available to it in order to properly train its
18 deputies, including the individual defendant deputies, on how to deal with persons
19 who are believed to have mental illness during encounters with deputies.
20        39.    On information and belief, Deputy Ramirez and Deputy Schwartz,
21 under color of authority, initiated physical contact with Richard and used excessive
22 force upon him with their fists, elbows, and Taser.
23        40.    On information and belief, Defendants gained and maintained control
24 of Richard by handcuffing him and securing him on the ground.
25        41.    On information and belief, even though the Deputies outnumbered
26 Richard, had him handcuffed, and had less harmful means of restraining him,
27 Deputy Ramirez elected to use the carotid choke hold on Richard.
28
                              COMPLAINT AND JURY TRIAL DEMAND
                                            -6-
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 7 of 27 Page ID #:7




 1         42.    On information and belief, Deputy Ramirez elected to use the carotid
 2 choke hold despite knowing it restricts air and/or blood from passing through
 3 Richard’s body and thus carries with it the risk of severe injury or death.
 4         43.    On information and belief, Deputy Ramirez’s use of the carotid choke
 5 hold rendered Richard unconscious.
 6         44.    On information and belief, Ramirez continued to apply the carotid
 7 choke hold despite the fact that Richard was unconscious and despite knowing this
 8 would continue to restrict Richard’s air and/or blood flow.
 9         45.    On information and belief, while Deputy Ramirez used the carotid
10 choke hold on Richard, Deputy Schwartz stood by and allowed it to continue despite
11 knowing the carotid choke hold was restricting Richard’s air and/or blood flow and
12 thus carries with it the risk of severe injury or death.
13         46.    On information and belief, Deputy Schwartz failed to stop Deputy
14 Ramirez as he continued to apply the carotid choke hold to Richard’s unconscious
15 body, despite knowing this continued to restrict Richard’s air and/or blood flow.
16         47.   On information and belief, both Deputy Ramirez and Deputy Schwartz
17 knew or should have known that Richard’s failure to regain consciousness
18 constituted a medical emergency.
19         48.   On information and belief, despite the existence of a medical
20 emergency, neither Deputy Ramirez nor Deputy Schwartz properly checked
21 Richard’s vitals.
22         49.   On information and belief, despite the existence of a medical
23 emergency, neither Deputy Ramirez nor Deputy Schwartz rendered medical aid to
24 Richard.
25         50.   Richard did not die immediately.
26         51.   Richard was transported to St. Jude Medical Center where he never
27 regained consciousness.
28
                               COMPLAINT AND JURY TRIAL DEMAND
                                             -7-
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 8 of 27 Page ID #:8




 1        52.    Richard finally succumbed to his injuries on August 7, 2019.
 2        53.    As a direct result of the physical altercation with defendants Ramirez
 3 and Schwartz, Richard died.
 4        54.    Defendants’ actions caused Richard to lose his life, Mr. Rha and Ms.
 5 Rha to lose their son, and Esther to lose her brother.
 6        55.    The seizure and use of deadly force was excessive and objectively
 7 unreasonable under the circumstances.
 8        56.    The use of deadly force by Deputy Ramirez and Deputy Schwartz
 9 demonstrated a deliberate indifference to the health and safety of Richard that
10 shocks the conscience.
11        57.    The failure to render medical aid by Deputy Ramirez and Deputy
12 Schwartz demonstrated a deliberate indifference to the health and safety of Richard
13 that shocks the conscience.
14        58.    From on or about March 2019 to July 2019, Esther had called 911 or
15 the Orange County Sherriff’s Department multiple times to address Richard’s
16 mental health.
17        59.    During this period, Orange County Sherriff’s Department responded
18 multiple times.
19        60.    On each of these occasions, Esther told the Orange County Sheriff’s
20 Department that Richard had schizophrenia.
21        61.    On each of these occasions, there was never any physical altercation
22 between Richard and the deputies.
23
24                           Deputy Treatment of the Rha Family
25        62.    As Deputy Ramirez and Deputy Schwartz entered the Rha family
26 residence, Esther and her parents, Mr. Rha and Ms. Rha, waited inside of their car
27 parked in the driveway.
28
                              COMPLAINT AND JURY TRIAL DEMAND
                                            -8-
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 9 of 27 Page ID #:9




 1        63.     Roughly 30 minutes later, a newly arrived deputy stopped by the car
 2 and told Plaintiffs that Richard fought back, deputies were injured, and it was now a
 3 homicide investigation.
 4        64.     Mr. Rha, Ms. Rha, and Esther then saw Richard taken out of the house
 5 on a gurney.
 6        65.     The same deputy came around again and said Richard had gone into
 7 cardiac arrest and was on the way to the hospital.
 8        66.     A short time later, deputies removed Plaintiffs from the family car and
 9 separated them.
10        67.     The deputy took the belongings of Mr. Rha, Ms. Rha, and Esther,
11 including their keys and cell phone.
12        68.     Deputies told Mr. Rha, Ms. Rha, and Esther that they must be
13 interviewed separately.
14        69.     Ms. Rha was ordered to remain in the family car, while deputies placed
15 Mr. Rha and Esther into the back of two different police cars.
16        70.     After deputies placed Mr. Rha and Esther into the back of two police
17 cars, they locked the doors of each car.
18
19                               Deputy Treatment of Esther
20        71.     Deputies cracked the windows in the locked police car housing Esther.
21        72.     Hot and uncomfortable after an hour inside the locked police car,
22 Esther banged on a window to get a deputy’s attention and ask whether the vehicle’s
23 air conditioning could be turned on.
24        73.     Esther spent another several hours inside the locked Sherriff’s car.
25        74.     Deputies then escorted Esther to a neighbor’s house to use a bathroom
26 upon her request.
27        75.     At or around 3:00am, a deputy escorted Esther from the locked police
28
                               COMPLAINT AND JURY TRIAL DEMAND
                                             -9-
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 10 of 27 Page ID #:10




  1 car to a location across the street.
  2         76.   At this location, a woman in a suit interviewed Esther in the presence
  3 of other deputies.
  4         77.   The interview lasted about 10 minutes.
  5         78.   After the interview, deputies returned to Esther the belongings they had
  6 previously confiscated prior to detaining her inside of the locked police car.
  7
  8                              Deputy Treatment of Mr. Rha
  9         79.   While Esther was placed in a locked police car, Mr. Rha was placed in
 10 a separate locked police car.
 11         80.   Deputy Defendants confiscated Mr. Rha’s personal belongings,
 12 including his cell phone.
 13         81.   Deputies Defendants left the windows rolled up in the locked police car
 14 housing Mr. Rha.
 15         82.   The locked police police car housing Mr. Rha was also turned off.
 16         83.   After approximately one hour, Deputy Defendants asked Mr. Rha if he
 17 wanted water which they subsequently delivered to him.
 18         84.   Approximately three hours later, Mr. Rha banged on a window to get
 19 the attention of a deputy to ask whether he may use the restroom.
 20         85.   Deputy Defendants escorted Mr. Rha to a neighbor’s house to use the
 21 bathroom.
 22         86.   Deputy Defendants then escorted Mr. Rha back to the same locked
 23 police car with the windows rolled up and put him in the back seat.
 24         87.   About two hours later, a deputy interviewed Mr. Rha with the
 25 assistance of a Korean interpreter.
 26         88.   After the interview, Deputy Defendants returned to Mr. Rha his
 27 belongings they had previously confiscated and allowed him to rejoin Esther and
 28
                                COMPLAINT AND JURY TRIAL DEMAND
                                             - 10 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 11 of 27 Page ID #:11




  1 Ms. Rha in their family car parked in the driveway.
  2        89.    Deputy Defendants ordered Plaintiffs to remain in the car.
  3        90.    Eventually Esther left to visit Richard in the hospital.
  4        91.    Mr. Rha and Ms. Rha slept in their vehicle parked in the driveway until
  5 Deputy Defendants told them they had permission to go into the home in the early
  6 hours of the morning.
  7        92.    Richard never regained consciousness.
  8        93.    Richard was never breathing on his own.
  9        94.    The Monday or Tuesday before he passed he was officially declared
 10 brain dead.
 11        95.    Richard passed away on August 8, 2019.
 12
 13                             FIRST CLAIM FOR RELIEF
 14           (Violation of Civil Rights – Excessive Force Under Color of Law
 15                    and Denial of Medical Care, 42 U.S.C. § 1983)
 16    [Plaintiffs SEONG RHA and EUL RHA, in their capacities as successors-in-
 17 interest to RICHARD RHA, against Defendants RAMRIEZ and SCHWARTZ]
 18        96.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 19 through 95 of this Complaint with the same force and effect as if fully set forth
 20 herein.
 21        97.    All actions alleged herein were undertaken by Defendant RAMIREZ as
 22 a sheriff deputy under color of state law.
 23        98.    All actions alleged herein were undertaken by Defendant SCHWARTZ
 24 as a sheriff deputy under color of state law.
 25        99.    Defendants’ use of deadly force was both excessive and unreasonable
 26 under the circumstances. Richard had the right under the Fourth and Fourteenth
 27 Amendments of the United States Constitution to be free from excessive force while
 28
                               COMPLAINT AND JURY TRIAL DEMAND
                                            - 11 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 12 of 27 Page ID #:12




  1 being detained and/or arrested by Defendants RAMIREZ and SCHWARTZ.
  2        100.    Plaintiffs SEONG RHA and EUL RHA, as Richard’s successors-in-
  3 interest, have the right and standing to assert Richard’s claim for this violation of his
  4 Fourth and Fourteenth Amendment rights.
  5        101. On July 15, 2019, Defendants RAMIREZ and SCHWARTZ
  6 intentionally restrained Richard by beating him with their fists and elbows,
  7 discharging their Tasers into him several times, and imposing violent and prolonged
  8 compression on his neck, causing him great bodily injury, suffering, and death.
  9        102. The lethal force applied to Richard by Defendants RARMIREZ and
 10 SCHWARTZ was in excess of the amount of force a reasonable sheriff deputy
 11 would have used under similar circumstances.
 12        103. Defendants knew that failure to provide timely medical treatment to
 13 Richard could result in further injury or the unnecessary and wanton infliction of
 14 pain, but disregarded that serious medical need, causing him great bodily harm and
 15 death. In particular, Defendants failed to provide the timely medical treatment
 16 Richard required to survive his injuries.
 17        104. The acts and omissions of Defendants RAMIREZ and SCHWARTZ
 18 violated the rights of Richard under the Fourth and Fourteenth Amendments of the
 19 United States Constitution to be free from excessive force while being detained or
 20 arrested, and deprived Plaintiffs of their rights under the Fourteenth Amendment of
 21 the United States Constitution to be free from unwarranted interference to their
 22 familial relationship with Richard.
 23        105. As a direct and legal result of the acts and omissions of Defendants
 24 RAMIREZ and SCHWARTZ, as deputies under color of state law, Plaintiffs have
 25 suffered extreme and severe mental anguish and pain and have been injured in mind
 26 and body, and have further been deprived of the life-long love, companionship,
 27 comfort, care, assistance, protection, affection, society, moral support, training and
 28
                                COMPLAINT AND JURY TRIAL DEMAND
                                             - 12 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 13 of 27 Page ID #:13




  1 guidance of Richard. Plaintiffs also claim funeral and burial expenses.
  2        106. The conduct of Defendants RAMIREZ and SCHWARTZ was willful,
  3 wanton, malicious, and done with reckless disregard for the rights and safety of
  4 Plaintiffs and Richard, and therefore warrants imposition of exemplary and punitive
  5 damages.
  6        107. Plaintiffs also seek attorney fees under this claim.
  7
  8                           SECOND CLAIM FOR RELIEF
  9            (Deprivation of Life Without Due Process – 42 U.S.C. § 1983)
 10    [Plaintiffs SEONG RHA and EUL RHA, in their capacities as successors-in-
 11 interest to RICHARD RHA, and all Plaintiffs, individually, against Defendants
 12                            RAMIREZ and SCHWARTZ]
 13        108. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 14 through 107 of this Complaint with the same force and effect as if fully set forth
 15 herein.
 16        109. All actions alleged in this Complaint undertaken by Defendant
 17 RAMIREZ were undertaken under color of state law.
 18        110. All actions alleged in this Complaint undertaken by Defendant
 19 SCHWARTZ were undertaken under color of state law.
 20        111. Richard and Plaintiffs had a right under the Due Process Clause of the
 21 Fourteenth Amendment of the United States Constitution to be free from state
 22 actions that deprive them of life, liberty, or property in such a manner as to shock
 23 the conscience, including but not limited to, unwarranted state interference in
 24 Plaintiffs’ familial relationship with Richard.
 25        112. As a direct and legal result of the unreasonable search and seizure,
 26 excessive force, and failure to intervene by Defendants RAMIREZ and
 27 SCHWARTZ, Richard died. Defendants’ deprivation of Richard’s life without due
 28
                               COMPLAINT AND JURY TRIAL DEMAND
                                            - 13 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 14 of 27 Page ID #:14




  1 process of law caused him extreme pain and suffering, loss of life, and his
  2 relationship with his parents, friends, and family. Defendant’s actions also deprived
  3 Plaintiffs SEONG RHA, EUL RHA, and ESTHER RHA of their constitutional right
  4 under the Fourteenth Amendment to be free from unwarranted state interference in
  5 their familial relationship with Richard.
  6        113. The above described actions of Defendants RAMIREZ and
  7 SCHWARTZ, individually and as sheriff deputies, inclusive, along with other
  8 undiscovered conduct, shocked the conscience, in that they acted with deliberate
  9 indifference to the constitutional rights of Plaintiffs and Richard. Defendants further
 10 acted with a purpose to harm unrelated to and unjustified by any legitimate law
 11 enforcement objective, in that Defendants were acting to retaliate against Richard,
 12 among other things, out of their belief that Richard resisted them and physically
 13 responded to them.
 14        114. As a direct and legal result of the acts and omissions of Defendants
 15 RAMIREZ and SCHWARTZ, as deputies under color of state law, Plaintiffs have
 16 suffered extreme and severe mental anguish and pain and have been injured in mind
 17 and body, and have further been deprived of the life-long love, companionship,
 18 comfort, care, assistance, protection, affection, society, and moral support of
 19 Richard. Plaintiffs also claim funeral and burial expenses.
 20        115. The conduct of Defendants RAMIREZ and SCHWARTZ was willful,
 21 wanton, malicious, and done with reckless disregard for the rights and safety of
 22 Plaintiffs, and of Richard, and therefore warrants imposition of exemplary and
 23 punitive damages. Plaintiffs also seek attorneys’ fees under this claim.
 24 //
 25 //
 26 //
 27                          THIRD CLAIM FOR RELIEF
 28                  (Unlawful Custom, Policy, Practice, Training and
                               COMPLAINT AND JURY TRIAL DEMAND
                                            - 14 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 15 of 27 Page ID #:15




  1                             Supervision – 42 U.S.C. § 1983)
         [All Plaintiffs against Defendants COUNTY OF ORANGE and ORANGE
  2                        COUNTY SHERIFF’S DEPARTMENT]
  3
            116. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
  4
      through 115 of this Complaint with the same force and effect as if fully set forth
  5
      herein, including the allegations that the actions of Defendants RAMIREZ and
  6
      SCHWARTZ, as COUNTY OF ORANGE and ORANGE COUNTY SHERIFF’S
  7
      DEPARTMENT deputies acting under color of state law, deprived Richard of his
  8
      rights under the United States Constitution.
  9
            117. The training policies of Defendants COUNTY OF ORANGE and
 10
      ORANGE COUNTY SHERIFF’S DEPARTMENT with respect to the carotid
 11
      control hold were not adequate to prevent violations of law by its employees, and
 12
      defendants COUNTY OF ORANGE and ORANGE COUNTY SHERIFF’S
 13
      DEPARTMENT did not train its sheriff deputies with respect to the carotid control
 14
      hold to handle the usual and recurring situations with which they must deal. This
 15
      includes but is not limited to:
 16
            a.     Permitting COUNTY OF ORANGE and ORANGE COUNTY
 17
      SHERIFF’S DEPARTMENT deputies to use the carotid choke hold, a hold that can
 18
      be fatal, while, at the same time, failing to adequately train COUNTY OF ORANGE
 19
      and ORANGE COUNTY SHERIFF’S DEPARTMENT deputies how and when to
 20
      properly deploy and apply the carotid choke hold.
 21
            b.     Allowing its deputies to use the carotid choke hold while, at the same
 22
      time, failing to adequately train its deputies to recognize signs of a suspect’s cardiac
 23
      arrest and other medical issues during application of the carotid choke hold.
 24
            c.     Failing to adequately supervise and control COUNTY OF ORANGE
 25
      and ORANGE COUNTY SHERIFF’S DEPARTMENT deputies known, or who
 26
      reasonably should have been known, to be using unnecessary or excessive force.
 27
            118. The training policies of Defendants COUNTY OF ORANGE and
 28
                                 COMPLAINT AND JURY TRIAL DEMAND
                                              - 15 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 16 of 27 Page ID #:16




  1 ORANGE COUNTY SHERIFF’S DEPARTMENT with respect to interviewing
  2 witnesses were not adequate to prevent violations of law by its employees, and
  3 defendants COUNTY OF ORANGE did not train its sheriff deputies with respect to
  4 such recurring situations with which they must deal. This includes but is not limited
  5 to:
  6               a. Detaining and arresting persons without probable cause;
  7               b. Seizure of their personal items including cell phones used to
  8                    communicate with others;
  9               c. Separating bereaved and grieving family members from one another
 10                    after a traumatic event;
 11         119. Defendants COUNTY OF ORANGE and ORANGE COUNTY
 12 SHERIFF’S DEPARTMENT were deliberately indifferent to the substantial risk
 13 that its carotid control hold policies, including but not limited to Orange County
 14 Sheriff’s Department Policy 300.3.3 and 300.3.4, were inadequate to prevent
 15 violations of law by its employees, and to the known or obvious consequences of its
 16 failure to adequately train its sheriff deputies with respect to the carotid choke hold.
 17         120. The failure of defendants COUNTY OF ORANGE and ORANGE
 18 COUNTY SHERIFF’S DEPARTMENT to prevent violations of law by its
 19 employees, and to provide adequate training, caused the deprivation of Plaintiffs’
 20 rights by defendants RAMIREZ and SCWARTZ; that is, the defendants’ failure to
 21 adequately train and prevent violations of law by its employees is so closely related
 22 to the deprivation of plaintiffs’ rights as to be the moving force that caused the
 23 ultimate injury.
 24         121. The policies of defendants COUNTY OF ORANGE and ORANGE
 25 COUNTY SHERIFF’S DEPARTMENT to inadequately train their sheriff deputies,
 26 and to inadequately supervise their sheriff deputies, amounted to a deliberate
 27 indifference to the predictable fact that these policies would result in violation of
 28
                                 COMPLAINT AND JURY TRIAL DEMAND
                                              - 16 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 17 of 27 Page ID #:17




  1 rights accorded by Fourth and Fourteenth Amendments of the United States
  2 Constitution.
  3        122. By reason of the acts and omissions of defendants, plaintiffs were
  4 required to and did retain an attorney to institute and prosecute the within action and
  5 to render legal assistance to plaintiff so that they may vindicate the loss and
  6 impairment of rights and by reason thereof, plaintiff requests payment by defendants
  7 of wrongful death damages and a reasonable sum for attorneys’ fees.
  8
  9                           FOURTH CLAIM FOR RELIEF
 10                    (Wrongful Death – Civ. Proc. Code § 377.60)
 11   [Plaintiffs SEONG RHA and EUL RHA in their individual capacities as heirs
 12       of RICHARD RHA against Defendants RAMIREZ and SCHWARTZ,
 13           COUNTY OF ORANGE, and ORANGE COUNTY SHERIFF’S
 14                                   DEPARTMENT]
 15        123. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 16 through 122 of this Complaint with the same force and effect as if fully set forth
 17 herein.
 18        124. Defendants beat, deployed a Taser against, and violently and
 19 improperly compressed Richard’s neck despite the absence of a threat to themselves
 20 or others.
 21        125. Because Richard died intestate, unmarried, and without issue, Plaintiffs
 22 SEONG RHA and EUL RHA are the proper persons to sue for his wrongful death
 23 under California state law.
 24        126. As the sole heirs of their son, Richard, Plaintiffs SEONG RHA and
 25 EUL RHA assert wrongful death actions against all Defendants pursuant to
 26 California Code of Civil Procedure §§ 377.60 et seq.
 27        127. This claim is based upon the fact that Defendants’ negligent, reckless,
 28
                               COMPLAINT AND JURY TRIAL DEMAND
                                            - 17 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 18 of 27 Page ID #:18




  1 and wrongful acts and omissions, as alleged herein, were a direct and legal cause of
  2 Richard’s death and the resulting damages to Plaintiffs.
  3        128. As a result of their conduct, Defendants are liable for Plaintiffs’
  4 injuries, either because they were integral participants in the wrongful conduct, or
  5 because they failed to intervene to prevent these violations.
  6        129. Plaintiffs are informed and believe and thereon allege that the acts of
  7 the individual Defendants were willful, malicious, intentional, oppressive, reckless,
  8 and/or were done in willful and conscious disregard of Plaintiffs’ rights, welfare and
  9 safety, thereby justifying the award of punitive and exemplary damages in an
 10 amount to be determined at trial.
 11        130. As a direct and legal result of Defendants’ acts and omissions,
 12 Plaintiffs suffered damages, including, without limitation, loss of earnings and
 13 earning capacity, loss of enjoyment of life, pain and suffering, physical injuries and
 14 sickness, emotional distress, medical expenses, funeral and burial expenses,
 15 attorneys’ fees, costs of suit, other pecuniary losses not yet ascertained and the loss
 16 of Richard’s love, affection, society, and companionship.
 17        131. Plaintiffs seek both survival and wrongful death damages and all other
 18 damages and remedies available under state law.
 19
 20                            FIFTH CLAIM FOR RELIEF
 21                                         Battery
 22     [Plaintiffs SEONG RHA and EUL RHA in their capacity as successors-in-
 23           interest to RICHARD RHA against Defendants RAMIREZ AND
 24                                     SCHWARTZ]
 25        132. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 26 through 131 of this Complaint with the same force and effect as if fully set forth
 27 herein.
 28
                               COMPLAINT AND JURY TRIAL DEMAND
                                            - 18 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 19 of 27 Page ID #:19




  1         133. Defendants RAMIREZ and SCHWARTZ, while working as sheriff
  2 deputies for COUNTY OF ORANGE, and acting within the course and scope of
  3 their duties, intentionally grabbed without provocation, beat, deployed their Taser
  4 against, and violently compressed the neck of Richard causing great bodily injury
  5 and death. These actions were an unreasonable use of force against Richard to which
  6 he did not consent and constituted battery against Richard.
  7         134. Defendants’ battery caused Richard extreme pain and suffering, and
  8 loss of life. Defendants’ actions also deprived Plaintiffs of the life-long love,
  9 companionship, support, society, care, and sustenance of their son, Richard, and
 10 they will continue to be so deprived for the remainder of their lives.
 11         135. Plaintiffs are informed and believe thereon allege that the acts of the
 12 individual Defendants were willful, malicious, intentional, oppressive, reckless
 13 and/or were done in willful and conscious disregard of the rights, welfare, and safety
 14 of Plaintiffs, thereby justifying the awarding of punitive and exemplary damages in
 15 an amount to be determined at trial.
 16         136. As a result of their conduct, Defendants are liable for Richard’s
 17 injuries, either because they were integral participants in the battery, or because they
 18 failed to intervene to prevent these violations.
 19         137. Plaintiffs bring this claim as successors-in-interest to Richard, and seek
 20 both survival and wrongful death damages under state law.
 21
 22                             SIXTH CLAIM FOR RELIEF
 23                                        Negligence
 24     [Plaintiffs SEONG RHA and EUL RHA in their capacity as successors-in-
 25     interest to RICHARD RHA, and Plaintiffs SEONG RHA, EUL RHA, and
 26        ESTHER RHA, in their individual capacities, against all Defendants]
 27         138. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 28
                               COMPLAINT AND JURY TRIAL DEMAND
                                            - 19 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 20 of 27 Page ID #:20




  1 through 137 of this Complaint with the same force and effect as if fully set forth
  2 herein.
  3        139. Defendants owed a duty of care toward Plaintiffs and Richard, and
  4 were required to use reasonable diligence to ensure that Plaintiffs and Richard were
  5 not harmed by Defendants’ acts or omissions.
  6        140. Defendants actions and omissions were negligent and reckless,
  7 including but not limited to:
  8               a. The assessment and tactical plan upon Defendants’ entry into the
  9                  Rha family residence;
 10               b. The failure to gather additional personnel and resources upon
 11                  observation of Richard’s behavior;
 12               c. The unnecessary and dangerous physical engagement of Richard
 13                  after observing his behavior;
 14               d. The failure to properly assess the need to use force or deadly force
 15                  against Richard;
 16               e. The unnecessary use of force, including deadly force, against
 17                  Richard;
 18               f. The erroneous application of deadly force against Richard;
 19               g. The failure to provide timely medical assistance to Richard upon the
 20                  Defendants’ creation of a medical emergency;
 21               h. The separation of Esther, Mr. Rha, and Ms. Rha in the immediate
 22                  aftermath of Richard’s cardiac arrest;
 23               i. The hours-long detention of Esther, Mr. Rha, and Ms. Rha in
 24                  separate vehicles in the immediate aftermath of Richard’s cardiac
 25                  arrest;
 26               j. The confiscation of the personal property of Esther, Mr. Rha, and
 27                  Ms. Rha;
 28
                                COMPLAINT AND JURY TRIAL DEMAND
                                             - 20 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 21 of 27 Page ID #:21




  1               k. The hours-long detention of Ms. Rha in her vehicle, and Esther and
  2                   Mr. Rha in locked police cars with the windows either rolled up or
  3                   slightly askew with no air conditioning;
  4               l. The failure to properly evaluate employee qualifications and
  5                   performance during hiring, retention, and assignment of its
  6                   employees, including the individual defendants; and
  7               m. The failure to properly train, supervise, and discipline employees,
  8                   including the individual Defendants.
  9         141. Defendants’ conduct caused Richard, without limitation, extreme pain
 10 and suffering, loss of life, and enjoyment of life. Defendants’ actions also deprived
 11 Plaintiffs of the life-long love, companionship, support, society, care, and
 12 sustenance of Richard, and will continue to be so deprived for the remainder of their
 13 lives. Defendants’ conduct also caused Plaintiffs’ extreme emotional and physical
 14 distress and humiliation.
 15         142. As a result of their conduct, Defendants are liable for Richard and
 16 Plaintiffs’ injuries, either because they were integral participants in the negligence,
 17 or because they failed to intervene to prevent these violations.
 18         143. Plaintiffs SEONG RHA and EUL RHA bring this claim as successors-
 19 in-interest to Richard, and seek both survival and wrongful death damages under
 20 state law.
 21
 22                           SEVENTH CLAIM FOR RELIEF
 23                     Violation of Bane Act (Cal. Civ. Code § 52.1)
 24     [Plaintiffs SEONG RHA and EUL RHA in their capacity as successors-in-
 25          interest to RICHARD RHA. against Defendants RAMIREZ AND
 26                          SCHWARTZ, and Orange County]
 27         144. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 28
                                COMPLAINT AND JURY TRIAL DEMAND
                                             - 21 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 22 of 27 Page ID #:22




  1 through 143 of this Complaint with the same force and effect as if fully set forth
  2 herein.
  3         145. As alleged herein, Defendants interfered by threats, intimidation, or
  4 coercion with Plaintiffs and Richard’s rights under state and federal laws and the
  5 state and federal constitution, including, without limitation, the right to be free from
  6 excessive force, unreasonable search and seizure, false arrest, the right to due
  7 process, and the right to bodily integrity, including their rights under Civil Code §
  8 43, Penal Code §§ 149, 240, and 242, and their rights under the Fourth and
  9 Fourteenth Amendments to the United States Constitution and their rights under
 10 Article 1, Sections 1, 7, and/or 13 of the California Constitution.
 11         146. Defendants’ conduct caused Richard extreme pain and suffering, and
 12 loss of life. Defendants’ actions also deprived Plaintiffs of the life-long love,
 13 companionship, support, society, care and sustenance of their son Richard, and they
 14 will continue to be so deprived for the remainder of their lives. Defendants’ conduct
 15 also caused Plaintiffs extreme emotional and physical distress.
 16         147. As a result of their conduct, Defendants are liable for Richard and
 17 Plaintiffs’ injuries, either because they were integral participants in the misconduct,
 18 or because they failed to intervene to prevent these violations.
 19         148. As a direct and legal result of Defendants’ acts and omissions,
 20 Plaintiffs suffered damages, including, without limitation, loss of earnings and
 21 earning capacity, loss of enjoyment of life, pain and suffering, physical injuries and
 22 sickness, emotional distress, medical expenses, funeral and burial expenses,
 23 attorneys’ fees, costs of suit, other pecuniary losses not yet ascertained and the loss
 24 of Richard’s love, affection, society, and companionship.
 25         149. Plaintiffs are informed and believe thereon allege that the acts of the
 26 individual Defendants were willful, malicious, intentional, oppressive, reckless
 27 and/or were done in willful and conscious disregard of the rights, welfare, and safety
 28
                                COMPLAINT AND JURY TRIAL DEMAND
                                             - 22 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 23 of 27 Page ID #:23




  1 of Plaintiffs, thereby justifying the awarding of punitive and exemplary damages in
  2 an amount to be determined at trial.
  3         150. Plaintiffs bring this claim as successors-in-interest to Richard, and seek
  4 both survival and wrongful death damages under state law.
  5
  6                            EIGTH CLAIM FOR RELIEF
  7                 Unreasonable Search and Seizure (42 U.S.C. § 1983)
  8           [Plaintiffs in their individual capacities against all Defendants]
  9         151. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 10 through 149 of this Complaint with the same force and effect as if fully set forth
 11 herein.
 12         152. Defendants detained Plaintiffs in violation of their rights to be secure in
 13 their persons against unreasonable searches and seizures by confiscating the
 14 property on their person, separating and detaining Plaintiffs in different cars,
 15 including locked police cars, for unreasonable periods of time, in view of their
 16 neighbors, and then refused to allow them to return to their home.
 17         153. Defendants’ conduct caused Plaintiffs physical discomfort, extreme
 18 emotional distress, and humiliation.
 19         154. As a result of their conduct, Defendants are liable for Plaintiffs’
 20 injuries, either because they were integral participants in the misconduct, or because
 21 they failed to intervene to prevent these violations.
 22         155. Plaintiffs are informed and believe thereon allege that the acts of the
 23 individual Defendants were willful, malicious, intentional, oppressive, reckless
 24 and/or were done in willful and conscious disregard of the rights, welfare, and safety
 25 of Plaintiffs, thereby justifying the awarding of punitive and exemplary damages in
 26 an amount to be determined at trial.
 27         156. As a direct and legal result of Defendants’ acts and omissions,
 28
                               COMPLAINT AND JURY TRIAL DEMAND
                                            - 23 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 24 of 27 Page ID #:24




  1 Plaintiffs suffered damages, including, without limitation, loss of earnings and
  2 earning capacity, loss of enjoyment of life, pain and suffering, physical injuries and
  3 sickness, emotional distress, medical expenses, attorneys’ fees, costs of suit, other
  4 pecuniary losses not yet ascertained.
  5
  6                             NINTH CLAIM FOR RELIEF
  7                                   False Imprisonment
  8           [Plaintiffs in their individual capacities against all Defendants]
  9         157. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 10 through 155 of this Complaint with the same force and effect as if fully set forth
 11 herein.
 12         158. Defendants separated and detained Plaintiffs without their consent in
 13 different cars, including locked police cars, for several hours, in view of their
 14 neighbors, and refused to allow them to return to their home.
 15         159. Defendants’ conduct caused Plaintiffs physical discomfort, extreme
 16 emotional distress, and humiliation.
 17         160. As a result of their conduct, Defendants are liable for Plaintiffs’
 18 injuries, either because they were integral participants in the misconduct, or because
 19 they failed to intervene to prevent these violations.
 20         161. Plaintiffs are informed and believe thereon allege that the acts of the
 21 individual Defendants were willful, malicious, intentional, oppressive, reckless
 22 and/or were done in willful and conscious disregard of the rights, welfare, and safety
 23 of Plaintiffs, thereby justifying the awarding of punitive and exemplary damages in
 24 an amount to be determined at trial.
 25         162. As a direct and legal result of Defendants’ acts and omissions,
 26 Plaintiffs suffered damages, including, without limitation, loss of earnings and
 27 earning capacity, loss of enjoyment of life, pain and suffering, physical injuries and
 28
                                COMPLAINT AND JURY TRIAL DEMAND
                                             - 24 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 25 of 27 Page ID #:25




  1 sickness, emotional distress, medical expenses, attorneys’ fees, costs of suit, other
  2 pecuniary losses not yet ascertained.
  3
  4                            TENTH CLAIM FOR RELIEF
  5                       Negligent Infliction of Emotional Distress
  6           [Plaintiffs in their individual capacities against all Defendants]
  7        163. Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
  8 through 161 of this Complaint with the same force and effect as if fully set forth
  9 herein.
 10        164. Defendants owed a duty of care toward Plaintiffs and were required to
 11 use reasonable diligence to ensure that Plaintiffs and Richard were not harmed by
 12 Defendants’ acts or omissions. Defendants actions and omissions were negligent
 13 and reckless, including but not limited to:
 14               a. The negligent tactics and handling of the situation with Richard;
 15               b. The unjustified confiscation of the property on Plaintiffs’ persons,
 16                  including cell phones;
 17               c. The unjustified separation and detention of Plaintiffs in cars,
 18                  including locked police cars, for several hours in full view of
 19                  neighbors;
 20               d. The detention of Plaintiffs in locked police cars with the windows
 21                  rolled up and the vehicle’s air conditioning not engaged;
 22               e. The failure to provide information concerning Richard’s condition
 23                  to Plaintiffs during their detention; and
 24               f. Once Defendants ended Plaintiffs’ detention, the discouragement of
 25                  Plaintiffs to visit Richard in the hospital.
 26        165. Defendants’ conduct caused Plaintiffs sickness as well as extreme
 27 emotional distress and humiliation.
 28
                               COMPLAINT AND JURY TRIAL DEMAND
                                            - 25 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 26 of 27 Page ID #:26




  1        166. As a result of their conduct, Defendants are liable for Plaintiffs’
  2 injuries, either because they were integral participants in the negligence, or because
  3 they failed to intervene to prevent these violations.
  4
  5                                     Request for Relief
  6 WHEREBY Plaintiff Esther Rha requests the following relief as to all Defendants:
  7        1.     For compensatory damages in the amount to be proven at trial;
  8        2.     For punitive damages according to proof each defendant.
  9        3.     For attorney’s fees, including litigation expenses;
 10        4.     For costs of suit;
 11        5.     For any additional relief deemed proper by the court.
 12
 13 WHEREBY Plaintiff Seong K. Rha and Eul Y. Rha request entry of judgment in
 14 their favor against all Defendants as follows:
 15        1.     For compensatory damages, including both survival damages and
 16               wrongful death damages under federal and state law, in the amount to
 17               be proven at trial in excess of $1,000,000;
 18        2.      For punitive damages according to proof each defendant;
 19        3.     For interest;
 20        4.     For reasonable attorney’s fees and litigation expenses.
 21        5.     For Plaintiffs’ costs of suit;
 22        6.     For any additional relief deemed proper by the court.
 23
 24
 25
 26
 27
 28
                                  COMPLAINT AND JURY TRIAL DEMAND
                                               - 26 -
Case 8:20-cv-01885-JVS-KS Document 1 Filed 09/30/20 Page 27 of 27 Page ID #:27




  1                                JURY TRIAL DEMAND
  2        Plaintiffs hereby respectfully demands a trial by jury trial in this action
  3 pursuant to Rule 38 of the Federal Rules of Civil Procedure.
  4
                                                   CARTER LAW
  5
  6
      DATE: September 30, 2020________          By: ____/s/ Corey A. Carter__________
  7                                               Corey Carter, Esq.
                                                  Attorney for Plaintiffs
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                               COMPLAINT AND JURY TRIAL DEMAND
                                            - 27 -
